EXHIBIT 99.1 CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2011 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2011.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events, outcomes and other matters that we plan, expect, intend, assume, believe, budget, predict, forecast, project, estimate or anticipate (and other similar expressions) will, should, could or may occur in the future, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures, operating costs and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices; the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities” superseded by topic 815-10 of the Financial Accounting Standards Board Accounting Standards Codification; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues and expenses related to Desta Drilling, L.P., a wholly-owned subsidiary of the Company which provides contract drilling services for the Company. Summary of Estimates The following table sets forth actual and certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2011.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplementary Information.” Year Ending December 31, 2011 Estimated Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Oil (Bbls) 10,300 to 10,500 10,725 to 10,925 12,050 to 12,250 13,075 to 13,275 Gas (Mcf) 20,400 to 24,400 21,000 to 25,000 20,750 to 24,750 20,500 to 24,500 Natural gas liquids (Bbls) 925 to 1,025 825 to 925 800 to 900 775 to 875 Total oil equivalents (BOE) 14,625 to 15,592 15,050 to 16,017 16,308 to 17,275 17,267 to 18,233 Differentials: Oil (Bbls) $(2.75) to $(3.25) $(2.75) to $(3.25) $(2.75) to $(3.25) $(2.75) to $(3.25) Gas (Mcf) $0.05 to $0.35 $0.05 to $0.35 $0.05 to $0.35 $0.05 to $0.35 Natural gas liquids (Bbls) $(35.00) to $(41.00) $(35.00) to $(41.00) $(35.00) to $(41.00) $(35.00) to $(41.00) Costs Variable by Production ($/BOE): Production expenses (including production taxes) $14.70 to $15.70 $14.70 to $15.70 $14.70 to $15.70 $14.70 to $15.70 DD&A – Oil and gas properties $17.25 to $18.25 $17.25 to $18.25 $17.25 to $18.25 $17.25 to $18.25 Other Revenues (Expenses): Natural gas services: Revenues $450 to $550 $450 to $550 $450 to $550 $450 to $550 Operating costs $(300) to $(500) $(300) to $(500) $(300) to $(500) $(300) to $(500) Exploration costs: Abandonments and impairments $(500) to $(2,500) $(500) to $(2,500) $(500) to $(2,500) $(500) to $(2,500) Seismic and other $(750) to $(1,250) $(750) to $(1,250) $(750) to $(1,250) $(750) to $(1,250) DD&A – Other (a) $(250) to $(350) $(250) to $(350) $(250) to $(350) $(250) to $(350) General and administrative (a) (b) $(6,900) to $(7,100) $(7,800) to $(8,000) $(7,300) to $(7,500) $(7,400) to $(7,500) Interest expense (a) $(6,900) to $(7,100) $(7,400) to $(7,600) $(7,700) to $(7,900) $(8,000) to $(8,200) Other income (expense) $450 to $550 $450 to $550 $450 to $550 $450 to $550 Gain (loss) on sales of assets, net(c) - - - Effective Federal and State Income Tax Rate: Current 0% 0% 0% 0% Deferred 36% 36% 36% 36% Weighted Average Shares Outstanding (In thousands): Basic Diluted (a)Excludes amounts derived from Desta Drilling, L.P. (b)Excludes non-cash employee compensation. (c)In February 2011, we sold two 2,000 horsepower drilling rigs and related equipment for $22 million of total consideration, and expect to record a gain on the sale of approximately $13.2 million during the first quarter of 2011.Proceeds from the sale consisted of $11 million cash and an $11 million note receivable due in August 2011. Capital Expenditures The following table sets forth, by area, our planned expenditures for the year ending December 31, 2011. Planned Expenditures Year Ended Percentage December 31, 2011 of Total (In thousands) Permian Basin $ 77 % Giddings Area: Austin Chalk/Eagle Ford Shale 17 % Deep Bossier 4 % South Louisiana 1 % Other 1
